DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 05/09/2022 has been entered. Claims 25 has been amended. Claims 1, 12-13, 19, and 24 have been amended. Claims 1-3, 5, 7-8, 10-13, and 19-24 are pending.
Allowable Subject Matter
Claims 1-3, 5, 7-8, 10-13, and 19-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In accordance to the prior arts: 20170094236 teaches a light source device, an imaging unit, and a projector. The light source device has a projection surface including a reference area, and emits light including non-visible light and visible light from the reference area. The imaging unit receives non-visible light and captures an image of the projection surface. The projector projects a projection image of visible light on the projection surface based on the captured image captured by the imaging unit. 20140031659 teaches a bleeding detection unit in a surgical system processes information in an acquired scene before that scene is presented on a display unit in the operating room. For example, the bleeding detection unit analyzes the pixel data in the acquired scene and determines whether there are one or more initial sites of blood in the scene. Upon detection of an initial site of blood, the region is identified by an initial site icon in the scene displayed on the display unit. In one aspect, the processing is done in real-time which means that there is no substantial delay in presenting the acquired scene to the surgeon. 20160188813 teaches methods and systems to quantify or rate medical or clinical procedures, diagnoses, and/or studies through a network-based or web-based repository of quantitative ratings generated by the system. The quantified evaluation or rating may be based upon a multiplicity of inputs, including the interested medical or clinical procedure, diagnosis, and/or studies itself; a social network of medical practitioners, including physicians, experts, nurses, and healthcare providers; medical publications, journals, and research studies; a social network of patients; and/or combinations thereof. 
Prior arts fail to disclose or suggest an information processing device comprising: a processor configured to: estimate a type of the medical practice the medical practitioner is involved with based on a time elapsed from a start of a surgical operation; select a quantitative numerical value to be drawn from the plurality of quantitative numerical values based on an association of the medical practice and the quantitative numerical value in the stored database, a change in the quantitative numerical value, and the estimated type of the medical practice.
Claim 1, prior arts fail to disclose or suggest an information processing device comprising: a processor configured to: store a database in which a plurality of medical practices and a plurality of quantitative numerical values are associated with each other; acquire information from an information providing device, wherein the information includes the plurality of quantitative numerical values to be grasped by a medical practitioner involved with a medical practice of the plurality of medical practices; estimate a type of the medical practice the medical practitioner is involved with based on a time elapsed from a start of a surgical operation; select a quantitative numerical value to be drawn from the plurality of quantitative numerical values based on an association of the medical practice and the quantitative numerical value in the stored database, a change in the quantitative numerical value, and the estimated type of the medical practice; generate image data related to the selected quantitative numerical value; and control an installation position of a light source irradiating drawing light having illuminance visually recognizable under a shadowless lamp or an operation state of an optical system that scans an irradiation position of the drawing light so as to draw the image data.
Claim 12, prior arts fail to disclose or suggest an information processing method comprising: storing, by a processor, a database in which a plurality of medical practices and a plurality of quantitative numerical values are associated with each other; acquiring, by the processor, information from an information providing device that provides the information related to a medical practice of the plurality of medical practices or a condition of a patient, wherein the information includes the plurality of quantitative numerical values to be grasped by a medical practitioner involved with the medical practice; estimating, by the processor, a type of the medical practice the medical practitioner is involved with based on a time elapsed from a start of a surgical operation; Page 4 of 14Application No. 16/475,204Reply to Office Action of February 10, 2022selecting, by the processor, a quantitative numerical value to be drawn from the plurality of quantitative numerical values based on an association of the medical practice and the quantitative numerical value in the stored database, a change in the quantitative numerical value, and the estimated type of the medical practice; generating, by the processor, image data based on the selected quantitative numerical value; and controlling, by the processor, an installation position of a light source irradiating drawing light having illuminance visually recognizable under a shadowless lamp or an operation state of an optical system that scans an irradiation position of the drawing light so as to draw the image data.
Claim 13, prior arts fail to disclose or suggest a non-transitory computer-readable medium, having stored thereon, computer-executable instructions that, when executed by a computer, cause the computer to execute operations, the operations comprising: storing a database in which a plurality of medical practices and a plurality of quantitative numerical values are associated with each other; acquiring information from an information providing device that provides the information related to a medical practice of the plurality of medical practices or a condition of a patient, wherein the information includes the plurality of quantitative numerical values to be grasped by a medical practitioner involved with the medical practice; estimating a type of the medical practice the medical practitioner is involved with based on a time elapsed from a start of a surgical operation; Page 5 of 14Application No. 16/475,204 Reply to Office Action of February 10, 2022 selecting a quantitative numerical value to be drawn from the plurality of quantitative numerical values based on an association of the medical practice and the quantitative numerical value in the stored database, a change in the quantitative numerical value, and the estimated type of the medical practice; generating image data based on the selected quantitative numerical value; and controlling an operation state of an optical system that scans an installation position of a light source irradiating drawing light having illuminance visually recognizable under a shadowless lamp or an irradiation position of the drawing light so as to draw the image data.
Claim 19, prior arts fail to disclose or suggest an information drawing system comprising: an information drawing device including: a light source configured to irradiate drawing light having illuminance visually recognizable under a shadowless lamp; an optical system configured to scan an irradiation position of the drawing light; a processor configured to: store a database in which a plurality of medical practices and a plurality of quantitative numerical values are associated with each other; acquire information from an information providing device, wherein the information includes the plurality of quantitative numerical values to be grasped Page 6 of 14Application No. 16/475,204 Reply to Office Action of February 10, 2022 by a medical practitioner involved with a medical practice of the plurality of medical practices; estimate a type of the medical practice the medical practitioner is involved with based on a time elapsed from a start of a surgical operation; select a quantitative numerical value to be drawn from the plurality of quantitative numerical values based on an association of the medical practice and the quantitative numerical value in the stored database, a change in the quantitative numerical value, and the estimated type of the medical practice; generate image data related to the selected quantitative numerical value; and control an installation position of the light source or an operation state of the optical system so as to draw the image data; and a screen including: a substrate including a predetermined material; and a selective reflection layer having a reflectance for a wavelength of the drawing light from the information drawing device, the reflectance being higher than a reflectance for a wavelength of other light, on the substrate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEDAYO B ILUYOMADE whose telephone number is (571)270-7118. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IFEDAYO B ILUYOMADE/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        07/28/2022